TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00437-CR


                              Jerson Ramiro Sanchez, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
      NO. B-17-0650-SA, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 11, 2019. On counsel’s

motions, the time for filing was extended to January 9, 2020. Appellant’s counsel has now filed

a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than March 9, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 4, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish